 


109 HCON 140 IH: Recognizing and affirming the efforts of the Great Lakes Governors and Premiers in developing a common standard for decisions relating to withdrawal of water from the Great Lakes and urging that management authority over the Great Lakes should remain vested with the Governors and Premiers.
U.S. House of Representatives
2005-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 140 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Mr. Rogers of Michigan (for himself, Mr. Ehlers, Mr. McCotter, Mr. Hoekstra, Mr. Camp, Mr. Upton, Mr. Knollenberg, Mrs. Miller of Michigan, and Mr. Schwarz of Michigan) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Recognizing and affirming the efforts of the Great Lakes Governors and Premiers in developing a common standard for decisions relating to withdrawal of water from the Great Lakes and urging that management authority over the Great Lakes should remain vested with the Governors and Premiers. 
  
 Whereas the water resources of the Great Lakes Basin are precious public natural resources, shared and held in trust by the Great Lakes States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin, and by the Canadian Provinces of Ontario and Quebec;  
 Whereas authority over the Great Lakes is vested in the Governors of the Great Lakes States by the Water Resources Development Act of 1986 (Public Law 99–662);  
 Whereas section 1109(b)(2) of the Water Resources Development Act of 1986 (42 U.S.C. 1962d–20(b)(2)) encourages the Great Lakes States, in consultation with the Canadian Provinces of Ontario and Quebec, to develop and implement a mechanism that provides a common conservation standard embodying the principles of water conservation and resource improvement for making decisions concerning the withdrawal and use of water from the Great Lakes Basin;  
 Whereas section 1109(d) of such Act (42 U.S.C. 1962d–20(d)) requires the approval of the Governor of each of the Great Lakes States prior to the diversion or export of Great Lakes water;  
 Whereas the Great Lakes Charter of 1985 is a voluntary international agreement that provides the procedural framework for prior notice and consultation by the Great Lakes States and the Canadian Provinces of Ontario and Quebec concerning the withdrawal of water from the Great Lakes Basin;  
 Whereas the Council of Great Lakes Governors and Premiers has drafted amendments to the Great Lakes Charter of 1985, known as Annex 2001;  
 Whereas one of the primary purposes of Annex 2001 is to strengthen the authority of Great Lakes Governors and Premiers to make decisions concerning proposals to divert or export Great Lakes water by establishing a common conservation standard by which such decisions will be made; and  
 Whereas the final commitments proposed in Annex 2001 to affirm in-basin authority by way of enacting a basin-States compact and a cross-border accord with the Provinces of Ontario and Quebec will be presented to Congress for final approval: Now, therefore, be it   
 
That Congress— 
(1)recognizes and affirms the efforts of the Great Lakes Governors and Premiers in developing a common standard for decisions relating to the withdrawal of water from the Great Lakes that lead to improvement of this binational resource; and 
(2)urges that the management authority over the waters of the Great Lakes should remain vested with the Governors and Premiers of the eight Great Lakes States and two Great Lakes Provinces that share stewardship over this vast and valuable natural resource. 
 
